Citation Nr: 1726501	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  06-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the appeal in January 2009, June 2010, May 2011, and August 2012 for further development. In response to the March 5, 2013 Board decision denying entitlement to TDIU, the Veteran appealed this matter to the U.S. Court of Appeals for Veterans Claims (CAVC). A Joint Motion for Remand (JMR) was filed and on September 24, 2013, the CAVC issued an order vacating the March 2013 Board denial, and returning the case to the Board for action consistent with the JMR. The parties to the JMR found that the Board had erred by relying on an inadequate opinion, by the examiner who rendered a September 2012 VA medical opinion, to deny the claim. Further, the parties found that the examination was inadequate because the August 2012 remand order of the Board directed the examiner to consider the Veteran's educational and employment history, and he failed to do so.

In May 2014 the Board remanded the case for further development, and did so again in February 2016 and December 2016. The appeal has now returned to the Board.

The issue of entitlement to TDIU, on de novo review, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to TDIU due to service-connected disabilities. In order to establish entitlement to TDIU, there must be impairment so severe that it would be impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). If the Veteran does not meet the schedular percentage threshold criteria for entitlement to TDIU, but there is evidence of his unemployability due to service-connected disabilities, neither the RO nor the Board may assign or deny an extraschedular TDIU in the first instance; the case must be submitted to the Director of Compensation Service for extraschedular consideration. 38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001). Moreover, the Board's December 2016 remand specifically ordered that the Veteran be afforded a new VA examination; and that as described above, if per the examination the Veteran did not satisfy the schedular criteria for entitlement to TDIU, that the case be referred to the Director of Compensation Service for extraschedular consideration.

While the Veteran was afforded the VA examination in February 2017, and did not satisfy the TDIU schedular criteria, the RO readjudicated the Veteran's claim for TDIU and denied it without making the required referral. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must refer the issue of entitlement to a TDIU extraschedular rating to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b). The electronic claims file must be made available to the Director of Compensation Service.

2. The AOJ should also undertake any other development it determines to be warranted.

3. Then, the AOJ should readjudicate the issue on appeal. If any benefit sought on appeal is not granted in full, the AOJ should furnish a supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and then return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




